Citation Nr: 0639172	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-12 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss for the period from December 8, 2000 to October 23, 
2001.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss for the period from October 24, 2001 
to September 23, 2003.

3.  Entitlement to a rating in excess of 60 percent for 
bilateral hearing loss for the period from September 24, 
2003.

4.  Entitlement to an increased rating from an original grant 
of service connection for tinnitus, rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which established service connection for 
tinnitus as 10 percent disabling and continued a 
noncompensable evaluation for service connected left ear 
hearing loss (previously established as noncompensable, 
pursuant to an unappealed May 1999 rating decision).  In 
accordance with a February 2004 rating, the RO recognized 
service connection for bilateral hearing loss, assigning a 30 
percent disability rating from October 24, 2001 and a 60 
percent rating from September 24, 2003.  

The Notice of Disagreement (NOD) of May 2001 is somewhat 
ambiguous in that it formally disputes the April 2001 RO 
adverse rating for hearing loss and, in a separate sentence, 
also states that his "condition is significantly worse then 
[sic] the 10% awarded."  The Board observes, however, that 
the only 10 percent evaluation awarded in the context of that 
decision was for tinnitus, which raises a question as to 
whether the veteran was appealing the award for tinnitus as 
well as that for hearing loss.  In January 2002, the veteran 
filed a document purporting to claim for a rating increase 
for tinnitus as well as hearing loss.  In light of the 
foregoing, the Board construes the NOD to encompass the 
veteran's dispute as to both the rating for tinnitus as well 
as for increased rating for hearing loss.  Inasmuch as the 
Statement of the Case (SOC) of February 2004 was limited to 
the issue of hearing loss, the Board is required to remand 
the tinnitus issue to the RO for issuance of a SOC.

The Board additionally notes that although the veteran 
requested a hearing before the Board in his NOD, he expressly 
indicated that he did not desire a hearing when he filed his 
substantive appeal.  Accordingly, it is determined that the 
request for a hearing has been withdrawn and that the Board 
may proceed with the appeal.  

For the reason expressed below, the claim for increased 
rating for tinnitus on appeal is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the veteran when further action, on his part, is 
required. 


FINDINGS OF FACT

1.  Audiological examination revealed Level II loss of 
auditory acuity in the right ear and Level IV loss of 
auditory acuity in the left ear as defined in VA's Schedule 
for Rating Disabilities for the period from December 8. 2000 
to October 23, 2001. 

2.  Audiological examination revealed Level V loss of 
auditory acuity in the right ear and Level VII loss of 
auditory acuity in the left ear as defined in VA's Schedule 
for Rating Disabilities for the period from October 24, 2001 
to September 23, 2003.

3.  Audiological examination revealed no more severe loss of 
auditory acuity than Level VII in the right ear and Level XI 
in the left ear as defined in VA's Schedule for Rating 
Disabilities for the period from September 24, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met for the period from 
December 8, 2000 to October 23, 2001.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).

2.  The criteria for a disability rating in excess of 30 
percent for bilateral hearing loss have not been met for the 
period from October 24, 2001 to September 23, 2003.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).

3.  The criteria for a disability rating in excess of 60 
percent for bilateral hearing loss have not been met for the 
period from September 24, 2003.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Multiple 
examinations have been afforded, and the results have been 
associated with the claims file.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  



Audiological Findings

The veteran was afforded a VA audiological examination 
conducted in January 2001.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
35
65
LEFT
25
25
55
55
50

The average decibel loss between 1000 and 4000 hertz was 40 
decibels in the right ear, and 46 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 88 percent in the right ear and 74 percent in the left 
ear. 

The veteran was afforded another VA audiological examination 
conducted on October 24, 2001.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
40
60
LEFT
35
30
60
70
65

The average decibel loss between 1000 and 4000 hertz was 43 
decibels in the right ear, and 56 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 64 percent in the right ear and 52 percent in the left 
ear. 

The veteran was afforded a VA audiological examination 
conducted in November 2003.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
55
60
70
LEFT
45
40
65
70
70

The average decibel loss between 1000 and 4000 hertz was 56 
decibels in the right ear, and 61 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 56 percent in the right ear and 32 percent in the left 
ear. 

The veteran was afforded another VA audiological examination 
conducted in August 2004.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
50
50
65
LEFT
60
50
70
75
75

The average decibel loss between 1000 and 4000 hertz was 50 
decibels in the right ear, and 68 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 52 percent in the right ear and 44 percent in the left 
ear. 

Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by puretone audiometry tests.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level 1 for 
essentially normal acuity through level 11 for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).  

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  Also, exceptional patterns of 
hearing impairment are evaluated under 38 C.F.R. § 4.86(b) 
when the puretone threshold is 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz.  In this case, 
an exceptional pattern of hearing impairment has not been 
demonstrated and there is no need to apply the provisions of 
38 C.F.R. § 4.86.

Service connection limited to hearing loss of the left ear 
was established as noncompensable, pursuant to an unappealed 
May 1999 rating decision.  The claim for increased rating was 
filed in December 2000.  The record contains no specific 
audiological findings within the year period preceding the 
claim for increase to enable an evaluation of the veteran's 
service connected hearing loss prior to the claim.  

The Board observed that the January 25, 2001 VA audiological 
examination assessed the veteran's bilateral hearing loss as 
consistent with noise exposure in service and as likely as 
not a result of reported military noise exposure.  Pursuant 
to a February 2004 rating, the RO implicitly recognized 
service connection for bilateral hearing loss, assigning a 30 
percent disability rating from October 24, 2001 and a 60 
percent rating from September 24, 2003.  However, since these 
increases did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

An additional controlling regulation in this case is 38 
C.F.R. § 3.400 (2006), which states that, unless otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Increased Rating for Period Prior to October 24, 2001

The veteran was afforded a VA audiological examination in 
January 2001, and there are no additional audiological 
findings during the period prior to October 24, 2001.  
Applying the diagnostic criteria to the findings on 
audiological examination in January 2001, the Board observes 
that average puretone threshold average was clinically 
reported as 40 decibels in the right ear, along with speech 
discrimination findings of 88 percent and 46 decibels in the 
left ear along with 74 percent speech discrimination 
findings.  Such findings correspond to auditory Level II 
designation (better ear) and auditory Level IV designation 
(poorer ear), respectively.  The Board notes that a 
zero percent rating is warranted for bilateral defective 
hearing where puretone threshold in one ear warrants an 
auditory acuity Level II designation, and the poorer ear 
warrants an auditory acuity level below Level V designation.  
Thus, the evidence does not support a compensable rating for 
bilateral hearing loss prior to October 24, 2001.

Increased Rating for Period from October 24, 2001 to 
September 24, 2003

The veteran was afforded a VA audiological examination on 
October 24, 2001, and there are no additional audiological 
findings during the period prior to September 24, 2004 to 
enable further evaluation.  Applying the diagnostic criteria 
to the findings on audiological examination on October 24, 
2001, the Board observes that average puretone threshold 
average is 43 decibels in the right ear, along with speech 
discrimination findings of 64 percent and 56 decibels in the 
left ear along with 52 percent speech discrimination 
findings.  Such findings correspond to auditory Level V 
designation (better ear) and auditory Level VII designation 
(poorer ear), respectively.  Application of these findings to 
Table VII corresponds to a 30 percent rating under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 from October 24, 2001 to 
September 24, 2003.

Increased Rating for Period from September 24, 2003

Applying the diagnostic criteria to the findings on 
audiological examination on November 4, 2003, the Board 
observes that average puretone threshold average is 
56 decibels in the right ear, along with speech 
discrimination findings of 56 percent and 61 decibels in the 
left ear along with 32 percent speech discrimination 
findings.  Such findings correspond to auditory Level VII 
designation (better ear) and auditory Level XI designation 
(poorer ear), respectively.  Application of these findings to 
Table VII corresponds to a 60 percent rating under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 from November 4, 2003.  It bears 
emphasis, however, that the examiner additionally commented 
that his findings were consistent with an audiological 
evaluation dated September 24, 2003.  Although the September 
2003 audiological evaluation was conducted for evaluation of 
the veteran's hearing aids, specific audiometric findings 
were not reported.  Nevertheless, the Board considers that 
the comment offered by the November 2003 examiner to the 
effect that the November 2003 findings were consistent with 
the September 2003 provides a sufficient basis to apply a 60 
percent evaluation retroactive to September 24, 2003 since 
the findings are characterized as consistent. 

Applying the diagnostic criteria to the findings on 
audiological examination in August 2004, the Board observes 
that average puretone threshold average is 50 decibels in the 
right ear, along with speech discrimination findings of 
52 percent and 68 decibels in the left ear along with 
44 percent speech discrimination findings.  Such findings 
correspond to auditory Level VII designation (better ear) and 
auditory Level VIII designation (poorer ear), respectively.  
Application of these findings to Table VII would not be more 
beneficial to the veteran in that the findings do not 
correspond to a rating under 38 C.F.R. § 4.85, Diagnostic 
Code 6100 from November 4, 2003 in excess of 60 percent.

Conclusion

In this case, the evidence first supporting a compensable 
rating (30 percent evaluation) is from October 24, 2001.  
Thereafter, the preponderance of the evidence is against any 
higher evaluation prior to September 24, 2004, at which time 
the evidence demonstrates that no more than a 60 percent 
evaluation is warranted.  See Harper, supra.

Additionally, the Board has considered whether the record 
presents a basis for assignment of any higher in this case on 
an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (cited 
to in the April 2003 SOC).  However, the criteria for 
invoking the procedures set forth in that regulation are not 
met.  The Board acknowledges the veteran's complaints; 
however, it has not been shown by the competent, credible 
evidence of record that the veteran's service-connected 
disorder has resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the normal schedular rating criteria.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to refer the claim for compliance 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to increased evaluation for bilateral hearing 
loss for the period from December 8, 2000 to October 23, 2001 
is denied. 

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss for the period from October 24, 2001 to 
September 23, 2003 is denied.

Entitlement to a rating in excess of 60 percent for bilateral 
hearing loss for the period from September 24, 2003 is 
denied.


REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue an SOC, the Board should remand the matter 
for issuance of an SOC.  After the RO has issued the SOC, the 
claim should be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  The issue for entitlement 
to an increased rating from an original grant of service 
connection for tinnitus, rated as 10 percent disabling is 
necessarily remanded for the issuance of a Statement of the 
Case (SOC) in order to afford the veteran the opportunity to 
perfect his appeal, as discussed above in the Introduction 
section of this decision. 

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of an SOC, so that the veteran 
may have the opportunity to complete an 
appeal on the issue of entitlement to an 
increased rating from an original grant 
of service connection for tinnitus, rated 
as 10 percent disabling (if he so 
desires) by filing a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


